NO. 07-05-0379-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    NOVEMBER 3, 2005

                           ______________________________


                         JAMAAL DONTE MAYES, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

               NO. 50,573-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                          _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               ABATEMENT AND REMAND


       Appellant Jamaal Donte Mayes filed a timely pro se “motion of notice of appeal”

challenging the trial court’s order revoking community supervision and sentencing him to

two years confinement in a state jail facility and a $2,000 fine. This Court notified appellant

by letter dated October 24, 2005, that a docketing statement had not yet been filed.
Appellant responded by letter and returned the blank docketing statement explaining he

did not understand how to complete it and inquiring whether counsel had been appointed

to represent him in this appeal.1 Appellant also requested appointment of counsel to

represent him in this appeal. In the interest of judicial efficiency, we abate this appeal and

remand the cause to the trial court to conduct a hearing and determine whether appellant

is indigent and entitled to appointed counsel to represent him in this appeal.


       Should the trial court determine that appellant is indigent and wants to pursue this

appeal, then it shall appoint counsel.       If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the order

appointing counsel. Finally, the trial court shall execute findings of fact, conclusions of law,

and any orders it may enter regarding the aforementioned issues and cause them to be

included in a supplemental clerk’s record. The supplemental clerk’s record shall be filed

with the clerk of this Court on or before Friday, November 18, 2005.


       It is so ordered.


                                                   Per Curiam


Do not publish.




       1
         Appointed counsel filed a notice of appeal in companion case bearing appellate
cause number 07-05-0383-CR, trial court number 50,884-C, which was dismissed because
that trial resulted in a not guilty verdict.

                                               2